1
                                                                   Hon. Richard A. Jones
2

3

4

5

6
                              UNITED STATES DISTRICT COURT
7                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
8
9    UNITED STATES OF AMERICA,
                                                    No. CR18-174 RAJ
10                                 Plaintiff,

11          v.                                      ORDER TO SEAL

12   JOSE URENA VERDUZCO,

13                               Defendant.

14

15
            The Court, having considered Defendant Jose Urena Verduzco’s Motion to
16
     Seal Defense Counsel’s Motion to Withdraw, and good cause having been shown,
17
     hereby orders the Motion to Seal (Dkt. #355) is GRANTED and that said pleading
18
     shall remain under seal.
19
            DATED this 21st day of October, 2019.
20

21

22
                                                    A
                                                    The Honorable Richard A. Jones
23                                                  United States District Judge
24

25

26


     ORDER TO SEAL - 1                              LAW OFFICE OF ROBERT FLENNAUGH II, PLLC
     Case No. CR18-174 RAJ                                   810 Third Avenue, Suite 500
                                                                 Seattle, WA 98104
                                                                   (206) 447-7422
